Case 1:18-cv-01348-DDD-MLH Document 1 Filed 10/15/18 Page 1 of 6 PageID #: 1



                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA


BASIL SAN DIEGO                                     CIVIL ACTION NO. 18-1348
     Plaintiff

VERSUS

LOUISIANA COLLEGE
      Defendant
******************************************************************************
                            NOTICE OF REMOVAL
******************************************************************************

       Petitioner herein, Louisiana College, by and through its undersigned counsel, with full

reservation of any and all defenses, respectfully files this Notice of Removal for the following

reasons:

                                               1.

       On September 14, 2018, an Original Petition for Damages was filed in the Ninth Judicial

District Court, Parish of Rapides, State of Louisiana, styled “Basil San Diego v. Louisiana

College.,” Civil Action No. 262,944, Division “F,” (the “State Action”).
Case 1:18-cv-01348-DDD-MLH Document 1 Filed 10/15/18 Page 2 of 6 PageID #: 2



                                                  2.

       Service was received by Louisiana College, on or about September 18, 2018.

                                                  3.

       Attached hereto as Exhibit “A” is a complete copy of all pleadings currently filed in the

Ninth Judicial District Court for the Parish of Livingston in the State Action.

                                                  4.

       At the time of the commencement of the State Action and at the time of this removal,

Louisiana College shows that it is a Louisiana non-profit corporation, and a citizen of the State

of Louisiana, being located in Rapides Parish, Louisiana.

                                                  5.

       At the time of the commencement of the State Action and at the time of this removal,

Plaintiff has pled that he is a citizen of the State of Washington.

                                                  6.

       At the time of the commencement of the State Action and at the time of this removal,

Defendant submits the parties to this matter are completely diverse.

                                                  7.

       In the State Action, Plaintiff affirmatively pleads and alleges that he was exposed to toxic

chemical vapors on November 13, 2017, and as a result suffered, as follows:

       “a)     Past, present, and future physical pain and suffering;

       b)      Past, present, and future mental pain and suffering;

       c)      Past, present, and future medical care expenses;

       d)      Disability;

       e)      Loss of earnings and earning capacity; and

                                             Page 2 of 6
Case 1:18-cv-01348-DDD-MLH Document 1 Filed 10/15/18 Page 3 of 6 PageID #: 3



       f)      Loss of enjoyment of life.”

                                                 8.

       While denying any liability to Plaintiff, Louisiana College shows that it is facially

apparent that Plaintiff, Basil San Diego, has asserted claims where the matter in controversy

exceeds the sum or value of SEVENTY-FIVE THOUSAND AND NO/100 ($75,000.00)

DOLLARS, exclusive of interest and costs.

                                                 9.

       Based on the application of Louisiana law as to the value of the claims asserted by

Plaintiff, this Court has original jurisdiction over this matter in that there exists complete

diversity between Plaintiff and all Defendant, and the jurisdictional amount set forth in 28 U.S.C.

§1332 is satisfied. This court has supplemental jurisdiction over all other claims Plaintiff may

assert under 28 U.S.C. §1367.




                                             Page 3 of 6
Case 1:18-cv-01348-DDD-MLH Document 1 Filed 10/15/18 Page 4 of 6 PageID #: 4



                                               10.

       Based on the above, the matter is properly removable to this Court pursuant to the

provisions of 28 U.S.C. §1441, et seq.

                                               11.

       Defendant shows that this Notice of Removal is timely filed with this Court pursuant to

28 U.S.C. §1446(b), because it was filed within 30 days after service was perfected in the State

Court proceeding.

                                               12.

       The venue of this removal is proper pursuant to the provisions of 28 U.S.C. §1441(a) and

(c), inasmuch as the United States District Court for the Western District of Louisiana,

Alexandria Division, is the district embracing the Ninth Judicial District Court for the Parish of

Rapides, which is where the State Action was filed and has been pending.

                                               13.

       Louisiana College files with this Notice of Removal a copy of all pleadings that it

received as of this date as required by 28 U.S.C. §1446(a).

                                               14.

       Louisiana College will provide the Court with anything it requires under 28 U.S.C.

§1446(a) and/or 28 U.S.C. §1447(b).

                                               15.

       Louisiana College will give written notice of the filing of this Notice of Removal to all

parties and file a copy with the Clerk of the Ninth Judicial District Court for the Parish of

Rapides, as required by 28 U.S.C. §1446(d).



                                           Page 4 of 6
Case 1:18-cv-01348-DDD-MLH Document 1 Filed 10/15/18 Page 5 of 6 PageID #: 5



                                                16.

       Louisiana College reserves the right to amend this Notice of Removal.

       WHEREFORE, Louisiana College hereby removes this cause from the Ninth Judicial

District Court for the Parish of Rapides, State of Louisiana, to the United States District Court

for the Western District of Louisiana, Alexandria Division, for further disposition.

                                             Respectfully Submitted:


                                             By: s/Ryan N. Ours
                                                Ryan N. Ours (#27735)
                                                rours@guideone.law
                                                112 Founders Drive
                                                Baton Rouge, LA 70810 (physical)
                                                P.O. Box 14503
                                                Des Moines, IA 50306 (mailing)
                                                Phone: 225.372.6473
                                                Fax: 515.267.5431
                                                Attorney for Louisiana College




                                           Page 5 of 6
Case 1:18-cv-01348-DDD-MLH Document 1 Filed 10/15/18 Page 6 of 6 PageID #: 6




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA


BASIL SAN DIEGO                                             CIVIL ACTION NO. ________
     Plaintiff

VERSUS

LOUISIANA COLLEGE
      Defendant
******************************************************************************
                          CERTIFICATE OF SERVICE
******************************************************************************

       I hereby certify that a copy of the above and foregoing Notice of Filing of Removal, with

all attachments, has been forwarded to the following counsel of record:

       Christopher C. Broughton
       4300 Youree Drive, Ste. 250
       Shreveport, LA 71105
       Attorney for Plaintiff

by placing same in the United States mail, properly addressed, with first class postage affixed

thereto on this 15th day of October, 2018.

                                                      /s/Ryan N. Ours
                                                          Ryan N. Ours




                                             Page 6 of 6
